




Exhibit 10.1
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA
In Re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on
April 20, 2010






*******
**
*
*
MDL NO. 2179


SECTION J




HONORABLE CARL J. BARBIER
 
Magistrate Judge SHUSHAN





HESI PUNITIVE DAMAGES AND ASSIGNED CLAIMS
SETTLEMENT AGREEMENT
This Agreement, dated September 2, 2014, sets forth the terms and conditions
agreed upon by the ‎Parties for the settlement of this matter. The Parties
intend for this Settlement Agreement to be deemed complete and fully enforceable
as the final Settlement Agreement (“SA”). This SA is intended by the Parties to
fully, finally, and forever settle and release the Released Claims against HESI,
released subject to the terms and conditions herein. The Parties recognize
additional documents will be required in order to implement the SA. The Parties
agree to work in good faith to present to the Court all documents needed to
implement the SA and agree that, in the absence of agreement by the Parties with
respect to such documents, the Court shall resolve disputes between the Parties
consistently with the terms of this SA.

1

--------------------------------------------------------------------------------








RECITALS
A.     Halliburton Energy Services, Inc. and Halliburton Company (further
defined as “HESI” in Section 1) are corporations organized under the laws of
Delaware; HESI is a provider of services and products to the energy industry.
B.     Plaintiffs who are within the definition of the New Class in Section 4,
and the “DHEPDS Class,” defined in Section 5, (collectively “Plaintiffs”) have
alleged and/or been assigned general maritime law claims alleged against HESI
relating to the Deepwater Horizon Incident defined in Section 5, including
negligence, gross negligence, willful misconduct, strict liability, negligence
per se, nuisance, trespass, and other claims.
C.     Plaintiffs contend that they would prevail in litigation. HESI disputes
and denies the Plaintiffs’ claims, has raised various affirmative, legal and
other defenses, and contends that it would prevail in litigation.
D.     After careful consideration, the DHEPDS Class, as a juridical entity,
DHEPDS Class Counsel, and the PSC on behalf of members of the putative New Class
have concluded that it is in the best interests of the DHEPDS Class and the
members of the putative New Class to compromise and settle certain claims
asserted against HESI and other Halliburton Released Parties, as defined in
Section 5, in consideration of the terms and benefits of the SA. After arm’s
length negotiations with HESI and HESI’s counsel, the DHEPDS Class, DHEPDS Class
Counsel, and the PSC on behalf of the putative New Class, have considered, among
other things: (1) the complexity, expense, and likely duration of the
litigation; (2) the stage of the litigation and amount of discovery and
testimony completed; (3) the potential for Plaintiffs or HESI prevailing on the
merits; and (4) the range of possible recovery and certainty of damages; and
have determined the SA is fair, reasonable, adequate

2

--------------------------------------------------------------------------------






and in the best interests of the DHEPDS Class and the members of the putative
New Class.
E.     After careful consideration, HESI has concluded that it is in the best
interests of HESI and all Halliburton Released Parties to compromise and settle
certain claims asserted against them, in consideration of the terms and benefits
of the SA. After arm’s length negotiations with the DHEPDS Class, DHEPDS Class
Counsel, and the PSC on behalf of the putative New Class, HESI and HESI’s
counsel have considered, among other things: (1) the complexity, expense, and
likely duration of the litigation, including delays in litigation; (2) the stage
of the litigation and amount of discovery and testimony completed; (3) the
burdens of litigation; (4) the potential for HESI or Plaintiffs prevailing on
the merits; and (5) the range of possible recovery and certainty of damages; and
have determined the SA is fair, reasonable, adequate and in the best interests
of HESI and the Halliburton Released Parties.
F.     The Parties agree that this SA is subject to the terms and conditions
herein.


NOW THEREFORE, it is agreed that the foregoing recitals are hereby expressly
incorporated into this SA and made a part hereof and, further, that in
consideration of the agreements, promises, representations and warranties set
forth in this SA; the benefits, payments, and releases described in this SA; the
entry by the Court of Final orders as described in Section 19; and such other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Released Claims shall be settled, compromised and resolved as
between HESI, the Halliburton Released Parties, the DHEPDS Class, and the New
Class under and subject to the following terms and conditions:

3

--------------------------------------------------------------------------------








TERMS AND CONDITIONS
1.
Parties.

The Parties to this SA are:
(a)
Halliburton Energy Services, Inc., and Halliburton Company, including all
subsidiaries, all product service lines (e.g., Sperry Drilling Services),
predecessors, successors, assigns, and HESI Affiliates (“HESI”);

(b)
The Plaintiffs Steering Committee in MDL 2179 (“PSC”), on behalf of the members
of a putative New Class, as defined in Section 4; and

(c)
DHEPDS Class Counsel, on behalf of the DHEPDS Class, as defined in Section 5.

2.
Actions and Claims.

This SA sets forth the terms and conditions agreed upon to settle and resolve:
(a)
Punitive Damages Claims, as defined in Section 5, arising out of, due to,
resulting from, or relating in any way to, directly or indirectly, the Deepwater
Horizon Incident that the New Class Members assert against HESI. As referenced
and subject to the conditions herein, the intent and purpose of this SA is that
a putative class action (to be filed subsequent to execution of this SA), for
settlement purposes only, asserting Punitive Damages Claims against HESI on
behalf of the New Class as defined in Section 4 (the “New Class Action”) will be
resolved by this SA, and certain Punitive Damages Claims made by and on behalf
of the New Class Members against HESI will be resolved and dismissed with
prejudice in accordance with the terms of this SA.


4

--------------------------------------------------------------------------------






(b)
Assigned Claims, as defined in Section 5, that the DHEPDS Class asserts against
HESI. As referenced and subject to the conditions herein, the intent and purpose
of this SA is that all Assigned Claims against HESI will be resolved and
dismissed with prejudice by and on behalf of the DHEPDS Class in accordance with
the terms of this SA.

3.
New Deepwater Horizon Punitive Damages Settlement Class (“New Class”)
Description.

It is the intent of the Parties to capture within the New Class definition all
potential claimants who are not excluded from the New Class in accordance with
Section 4(b) and who may have valid Punitive Damages Claims against HESI arising
out of, due to, resulting from, or relating in any way to, directly or
indirectly, the Deepwater Horizon Incident. The Parties contemplate that the New
Class definition may be adjusted upon agreement of and consistent with the
intent of the Parties, with approval of the Court, based upon information made
available to the Parties after execution of this SA.
4.
New Deepwater Horizon Punitive Damages Settlement Class (“New Class”)
Definition.

(a)
New Class Definition.

(1)
All Natural Persons, businesses, trusts, non-profits, or any other Entity who,
anytime between April 20, 2010 through April 18, 2012, owned, leased, rented, or
held any proprietary interest in Real Property (a) alleged to have been touched
by oil, other hydrocarbons, or other substances from the MC252 Well, (b) alleged
to have been touched by substances used in connection with the Deepwater Horizon
Incident, or (c) classified as having


5

--------------------------------------------------------------------------------






or having had the presence of oil thereupon in the database of the Deepwater
Horizon Unified Command Shoreline Cleanup Assessment Team (“SCAT” database).
(2)
All Natural Persons, businesses, trusts, non-profits, or any other Entity who,
anytime between April 20, 2010 through April 18, 2012, owned, chartered, leased,
rented, or held any proprietary interest in Personal Property located in Gulf
Coast Areas or Identified Gulf Waters, alleged to have been touched by (a) oil,
other hydrocarbons, or other substances from the MC252 Well, or (b) substances
used in connection with the Deepwater Horizon Incident.

(3)
All Commercial Fishermen or Charterboat Operators who, anytime from April 20,
2009 through April 18, 2012, (a) owned, chartered, leased, rented, managed,
operated, utilized or held any proprietary interest in commercial fishing or
charter fishing Vessels that were Home Ported in or that landed Seafood in the
Gulf Coast Areas, or (b) worked on or shared an interest in catch from Vessels
that fished in Specified Gulf Waters and landed Seafood in the Gulf Coast Area.

(4)
All Natural Persons who, anytime between April 20, 2009 through April 18, 2012,
fished or hunted in the Identified Gulf Waters or Gulf Coast Areas to harvest,
catch, barter, consume or trade natural resources including Seafood and game, in
a traditional or customary manner, to sustain basic family dietary, economic
security, shelter, tool, or clothing needs.

(b)
New Class Exclusions.


6

--------------------------------------------------------------------------------






Excluded from the New Class are the following:
(1)
Any New Class Member who timely and properly elects to opt out of the New Class
under the procedures established by the Court;

(2)
Defendants in MDL 2179, and individuals who are current employees of HESI, or
who were employees of HESI during the Class Period;

(3)
The Court, including any sitting judges on the United States District Court for
the Eastern District of Louisiana, their law clerks serving during the pendency
of MDL 2179, and any immediate family members of any such judge or law clerk;

(4)
Governmental Organizations as defined in Section 5;

(5)
Any Natural Person or Entity who or that made a claim to the GCCF, was paid, and
executed a valid GCCF Release and Covenant Not to Sue, provided, however, that a
GCCF Release and Covenant Not to Sue covering only Bodily Injury Claims shall
not be the basis for exclusion of a Natural Person;

(6)
BP Released Parties and individuals who were employees of BP Released Parties
during the Class Period; and

(7)
Transocean and individuals who were employees of Transocean during the Class
Period.

This SA does not recognize or release any Bodily Injury Claims of any New Class
Members.
5.
Definitions.


7

--------------------------------------------------------------------------------






For purposes of this SA, terms with initial capital letters have the meanings
set forth below:
(a)
Administrative Costs means all costs associated with the implementation and
administration of the notice, allocation and claims processes contemplated by
this SA, including without limitation, court approved compensation and costs of
special masters, and/or Claims Administrator, including but not limited to its
vendors, experts and legal counsel, if any, costs of the Notice Program(s),
costs of implementing and administering the New Class claims process, costs of
establishing the Grantor Trust, costs of distributing Settlement Benefits, costs
associated with the establishment and operation of the Grantor Trust, including
but not limited to the trustee, any directed trustee, and any paying agent, and
including all Taxes on monies held in the Grantor Trust, and all other costs and
compensation associated with the implementation and administration of this SA.
Administrative Costs do not include costs HESI incurs to analyze New Class Opt
Out forms.

(b)
Affiliate means, with respect to any Natural Person or Entity, any other Natural
Person or Entity that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or has the power to control or be
controlled by, or is under common control or common ownership with, such Natural
Person or Entity.

(c)
Allocation Special Master means the special master appointed by the Court to
allocate the Aggregate Payment described in Section 6 between the New Class and
the DHEPDS Class subject to the terms and conditions set forth in this SA.


8

--------------------------------------------------------------------------------






(d)
Assigned Claims means all of the claims defined in Section 1.1.3 of Exhibit 21
to the DHEPDS, but does not include the “Retained Claims” defined in Section
1.1.4 of Exhibit 21 to the DHEPDS.

(e)
Assignment means the assignment of claims made through Exhibit 21 to the DHEPDS.

(f)
Bodily Injury Claims means claims for actual damages or Punitive Damages,
including lost wages, for or resulting from personal injury, latent personal
injury, future personal injury, progression of existing personal injury,
disease, death, fear of disease or personal injury or death, mental or physical
pain or suffering, or emotional or mental harm, anguish or loss of enjoyment of
life, including any claim for mental health injury, arising out of, due to,
resulting from, or relating in any way to, directly or indirectly, the Deepwater
Horizon Incident.

(g)
BP means BP Exploration & Production Inc. and BP America Production Company.

(h)
BP Released Parties means the Released Parties described in Section 10.3 of and
Exhibit 20 to the DHEPDS.

(i)
Charterboat Operators means owners, captains and deckhands of charter fishing
vessels that carry passengers(s) for hire to engage in recreational fishing.

(j)
Claims Administrator means the claims administrator appointed by the Court to
oversee the Claims Program for the New Class.

(k)
Claims Program means the Court-supervised claims program developed to distribute
Settlement Benefits to the New Class as described in Section 8.

(l)
Class Period means April 20, 2010 until April 18, 2012.


9

--------------------------------------------------------------------------------






(m)
Commercial Fisherman means a Natural Person or Entity that derives income from
catching Seafood and selling Seafood, which shall include Vessel owners, boat
captains, boat crew, boat hands, and others who are paid based on the quantity
of Seafood lawfully caught while holding a commercial fishing license issued by
the United States and/or the State(s) of Alabama, Florida, Louisiana,
Mississippi and/or Texas, or otherwise engaged in lawful commercial fishing.

(n)
Court means the United States District Court for the Eastern District of
Louisiana, in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of
Mexico, on April 20, 2010, MDL No. 2179, Judge Carl Barbier, presiding.

(o)
Deepwater Horizon Incident means the events, actions, inactions and omissions
leading up to and including (i) the blowout of the MC252 Well; (ii) the
explosions and fire on board the Deepwater Horizon on or about April 20, 2010;
(iii) the sinking of the Deepwater Horizon on or about April 22, 2010; (iv)
efforts to control the MC252 well; (v) the release of oil, other hydrocarbons
and other substances from the MC252 Well and/or the Deepwater Horizon and its
appurtenances; (vi) the efforts to contain the MC252 Well; (vii) Response
Activities, including the VoO program; and (viii) any damages to any reservoir,
aquifer, geological formation, or underground strata related to the foregoing.

(p)
DHEPDS means the Deepwater Horizon Economic and Property Damages Settlement
Agreement as Amended on May 2, 2012.

(q)
DHEPDS Claims Administrator means the “Claims Administrator” defined in Section
38.21 of the DHEPDS.


10

--------------------------------------------------------------------------------






(r)
DHEPDS Class means the Deepwater Horizon Economic and Property Damages
Settlement Class defined in the DHEPDS, preliminarily certified in May of 2012,
and formally certified by the Court on December 21, 2012.

(s)
DHEPDS Class Counsel means the DHEPDS Class Counsel appointed by the Court.

(t)
DHEPDS Class Members means all such Natural Persons or Entities who are members
of the DHEPDS Class and did not timely and properly opt out of the DHEPDS Class.

(u)
DHEPDS Effective Date means the “Effective Date” of the DHEPDS as defined in
Section 38.62 of the DHEPDS.

(v)
DHEPDS Settlement Program means the Deepwater Horizon Court Supervised
Settlement Program defined in Section 38.41 of the DHEPDS.

(w)
Distribution Model means the distribution model developed by the Claims
Administrator for the New Class and described in Section 8.

(x)
Effective Date means the “Effective Date” of this SA, as described in Section
20.

(y)
Entity means an organization, business, or entity, other than a Governmental
Organization, operating or having operated for profit or not-for-profit,
including without limitation, a partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture or
unincorporated association of any kind or description.

(z)
Final, with respect to any order of the Court, means an order for which either
of the following has occurred: (1) the day following the expiration of the
deadline for appealing the entry of the order, if no appeal is filed,


11

--------------------------------------------------------------------------------






or (2) if an appeal of the order is filed, the date upon which all appellate
courts with jurisdiction (including the United States Supreme Court by petition
for writ of certiorari) affirm such order, or deny any such appeal or petition
for writ of certiorari, such that no future appeal is possible.
(aa)
Finfish means fish other than shellfish and octopuses.

(bb)
GCCF means the Gulf Coast Claims Facility.

(cc)
GCCF Release and Covenant Not to Sue means the release executed in exchange for
payment of a GCCF claim.

(dd)
Governmental Organization means: (i) the government of the United States of
America; (ii) the state governments of Texas, Louisiana, Mississippi, Alabama,
and Florida (including any agency, branch, commission, department, unit,
district or board of the state); and (iii) officers or agents of the U.S.,
states, and/or Indian tribes appointed as “Natural Resource Damages Trustees”
pursuant to the Oil Pollution Act of 1990 as a result of the Deepwater Horizon
Incident. Governmental Organization does not include any local government such
as a county, parish, municipality, city, town, or village (including any agency,
branch, commission, department, unit, district or board of such local
government).

(ee)
Gulf Coast Areas means the States of Louisiana, Mississippi, and Alabama; the
counties of Chambers, Galveston, Jefferson and Orange in the State of Texas; and
the counties of Bay, Calhoun, Charlotte, Citrus, Collier, Dixie, Escambia,
Franklin, Gadsden, Gulf, Hernando, Hillsborough, Holmes, Jackson, Jefferson,
Lee, Leon, Levy, Liberty, Manatee, Monroe, Okaloosa, Pasco, Pinellas, Santa
Rosa, Sarasota, Taylor, Wakulla, Walton and Washington in the State of Florida,


12

--------------------------------------------------------------------------------






including all adjacent Gulf waters, bays, estuaries, straits, and other tidal or
brackish waters within the States of Louisiana, Mississippi, Alabama or those
described counties of Texas or Florida.
(ff)
Halliburton Released Parties means HESI, Halliburton Company and their
subsidiary companies, and any past, present and future HESI Affiliates, and each
of their respective business units, divisions, product service lines (e.g.,
Sperry Drilling Services), predecessors, and successors, and each of their
respective insurers, agents, servants, representatives, officers, directors (or
Natural Persons performing similar functions), employees, attorneys and
administrators, all and only in their capacities as such. Future HESI Affiliates
expressly does not include any Entity created by or resulting from a merger with
a Transocean Entity or a BP Entity, or acquisition of an ownership interest
among any of the same.

(gg)
HESI Affiliate means with respect to HESI, any other Natural Person or Entity
that, directly or indirectly, through one or more intermediaries, controls or is
controlled by, or has the power to control or be controlled by, or is under
common control or common ownership with HESI. HESI Affiliate includes
“Halliburton Parties” as defined in Exhibit 21, Section 2.7, to the DHEPDS. HESI
Affiliate expressly does not include any Natural Person or Entity that is
directly or indirectly controlled by or under common control or ownership by BP
or Transocean or any other party that is a defendant in MDL 2179 and was not a
HESI Affiliate prior to or as of the date of the SA.

(hh)
Home Ported means the home port of a vessel as documented by a 2009 or 2010
government-issued vessel registration.


13

--------------------------------------------------------------------------------






(ii)
Identified Gulf Waters means the United States and state territorial waters of
the Gulf of Mexico and all adjacent bays, estuaries, straits, and other tidal or
brackish waters within the territory of the States of Louisiana, Mississippi,
and Alabama and the Texas and Florida counties listed in the definition of Gulf
Coast Areas, and which are shown on the map attached as Attachment D.

(jj)
MC252 Well means the exploratory well named “Macondo” that was drilled by the
Transocean Marianas and Deepwater Horizon rigs in Mississippi Canyon, Block 252
on the outer continental shelf in the Gulf of Mexico.

(kk)
Natural Person means a human being, and shall include the estate of a human
being who died on or after April 20, 2010.

(ll)
New Class means the New Class defined in Section 4.

(mm)
New Class Counsel means the class counsel appointed by the Court to represent
the New Class.

(nn)
New Class Members means all such Natural Persons or Entities who or that satisfy
the requirements for membership in the New Class and do not timely and properly
opt out of the New Class.

(oo)
Notice Program means any and all notice to New Class Members or DHEPDS Class
Members ordered by the Court in relation to this SA, including any reminder
notices and termination notices.

(pp)
Opt Outs means those Natural Persons and Entities included in the New Class
Definition who timely and properly exercise their rights to opt out of the New
Class and are therefore not members of the New Class.

(qq)
Oyster Beds means oyster beds located in Identified Gulf Waters that were closed
for fishing or harvesting by a federal, state, or local


14

--------------------------------------------------------------------------------






government authority due to or as a result of the Deepwater Horizon Incident, or
oyster beds located in the Identified Gulf Waters that were touched by (i) oil,
other hydrocarbons, or other substances from the MC252 Well, or (ii) substances
used in connection with the Deepwater Horizon Incident.
(rr)
Personal Property means any form of tangible property that is not Real Property,
including Vessels.

(ss)
Property means Real Property and Personal Property.

(tt)
Punitive Damages means any and all punitive, exemplary, or multiple damages and
any and all costs or fees incurred or awarded in connection with asserting a
claim for such damages. Punitive Damages do not include any claims for civil or
criminal penalties or fines imposed by any governmental authority.

(uu)
Punitive Damages Claims means any claim, counterclaim, cross-claim, demand,
charge, dispute, controversy, action, cause of action, suit, proceeding,
arbitration, alternative dispute resolution, inquiry, investigation or notice,
whether of a civil, administrative, investigative, private or other nature, and
whether pending, threatened, present or initiated in the future, and whether
known or unknown, suspected or unsuspected, under any current or future local,
state, federal, foreign, tribal, supranational or international law, regulation,
equitable principle, contract or otherwise, for Punitive Damages whether brought
directly, by subrogation, by assignment or otherwise.

(vv)
Real Property means all real property adjacent to Identified Gulf Waters,
including property below the surface of the water, Oyster Beds, and deeded
docks.


15

--------------------------------------------------------------------------------






(ww)
Released Claims means the “New Class Released Claims” described in Section 10(a)
and set forth in the New Class Release of HESI attached as Attachment A, and the
claims released by the DHEPDS Class, described in Section 10(b), and set forth
in the Assigned Claims Release of HESI attached as Attachment B. Released Claims
do not include any “New Class Expressly Reserved Claims,” in the New Class
Release of HESI attached as Attachment A, or any claims expressly reserved in
the Assigned Claims Release of HESI attached as Attachment B.

(xx)
Response Activities means the clean-up, remediation efforts, and all other
responsive actions (including the use and handling of dispersants) relating to
the releases of oil, other hydrocarbons and other pollutants from the MC252 Well
and/or the Deepwater Horizon and its appurtenances, and the Deepwater Horizon
Incident.

(yy)
Seafood means fish and shellfish, including shrimp, oysters, crab, menhaden, and
Finfish, caught in the Specified Gulf Waters or Identified Gulf Waters.

(zz)
Specified Gulf Waters means the United States and state territorial waters of
the Gulf of Mexico where residents of Gulf Coast Areas are allowed to lawfully
fish, under a United States or state-issued permit or otherwise, and all
adjacent bays, estuaries, straits, and other tidal or brackish waters within the
territory of the States of Louisiana, Mississippi, and Alabama and the Texas and
Florida counties listed in the definition Gulf Coast Areas, and which are shown
on the map attached as Attachment D.

([[)
Taxes means all federal, state and/or local taxes of any kind on any income
earned by the Grantor Trust, or any other funds associated with the settlement
of this matter, including the expenses and costs of tax


16

--------------------------------------------------------------------------------






attorneys and accountants retained by New Class Counsel, DHEPDS Counsel or the
trustee of the Grantor Trust.
(aaa)
Transocean means Transocean Ltd., Transocean, Inc., Transocean Offshore
Deepwater Drilling Inc., Transocean Deepwater Inc., Transocean Holdings LLC, and
Triton Asset Leasing GmbH and all and any of their Affiliates, other than any
Natural Person or Entity that is also an Affiliate of any of the BP Released
Parties as of April 16, 2012.

(bbb)
Vessel means every description of watercraft or other artificial contrivance
used, or capable of being used, as a means of transportation on water.

(ccc)
VoO means Vessels of Opportunity, the program through which BP, or its
contractors, contracted with vessel owners to assist in Deepwater Horizon
Incident Response Activities.

6.
Settlement Benefits.

Subject to the terms and conditions set forth herein, HESI shall provide the
following “Settlement Benefits” in connection with the resolution of the New
Class Action by the New Class and the resolution of the Assigned Claims against
HESI by the DHEPDS Class:
(a)
HESI shall make an Aggregate Payment of one billion twenty-eight million U.S.
dollars (“USD”) ($1,028,000,000) (the “Aggregate Payment”) to resolve both the
alleged liability to the New Class for Punitive Damages Claims, if any, and the
alleged liability to the DHEPDS Class for the Assigned Claims against HESI under
the DHEPDS. DHEPDS Class Counsel and the PSC have agreed to accept the Aggregate
Payment from HESI, subject to the terms and conditions


17

--------------------------------------------------------------------------------






set forth herein, including the allocation of the Aggregate Payment by the
Allocation Special Master described below.
(b)
All Administrative Costs shall be paid from the Aggregate Payment. Under no
circumstances shall HESI be liable for any Administrative Costs. At the request
of the PSC or New Class Counsel, as applicable, and/or the DHEPDS Class Counsel,
HESI agrees to consult with them to explore methods to enhance the efficiency of
the implementation and administration of the processes for the distribution of
the Aggregate Payment amount pursuant to the provisions of the SA.

(c)
Only as agreed to by the Parties in Section 23 of this SA, HESI shall pay the
reasonable common benefit costs and fees of the PSC, New Class Counsel, as
applicable, and DHEPDS Class Counsel and/or other common benefit attorneys who
have submitted time and/or costs in accordance with Pre-Trial Order No. 9, as
may be approved by the Court. In no event shall HESI be required to pay any
common benefit costs or fees of the PSC, New Class Counsel, DHEPDS Class Counsel
or any other common benefit attorneys, or any other person who claims a right to
fees and costs, in excess of the amount agreed to by the Parties in Section 23
of this SA.

7.
Allocation of Settlement Benefits by the Allocation Special Master.

(a)
An Allocation Special Master shall be appointed by the Court, and such
Allocation Special Master shall allocate the Aggregate Payment between the New
Class and the DHEPDS Class with finality, subject to the terms of this SA and
the Court’s determination that the Allocation Special Master appropriately
performed the assigned function. The Parties may


18

--------------------------------------------------------------------------------






not cancel or terminate the SA based on the Allocation Special Master’s
allocation. HESI shall not have any responsibility or liability whatsoever for,
the allocation of the Aggregate Payment.
(b)
The Allocation Special Master shall have the ability to communicate, ex parte or
otherwise, with and obtain information from the Parties in furtherance of
his/her assigned function. All communications between and among the Allocation
Special Master and the Parties shall be treated and considered by the Parties as
confidential, privileged and otherwise protected by Federal Rule of Evidence
408. The Parties shall request the Court to instruct the Allocation Special
Master to treat and consider all such communications as confidential, privileged
and otherwise protected by Federal Rule of Evidence 408.

(c)
The Allocation Special Master may also communicate ex parte or otherwise, with
nonparties to obtain information as he/she deems appropriate. The Parties shall
treat and consider all communications between and among the Allocation Special
Master and any nonparty as confidential, privileged and otherwise protected by
Federal Rule of Evidence 408. The Parties shall request the Court to instruct
the Allocation Special Master to treat and consider all such communications as
confidential, privileged and otherwise protected by Federal Rule of Evidence
408.

(d)
The Allocation Special Master’s appointment shall terminate on the date that an
order of the Court approving the allocation of the Aggregate Payment becomes
Final.

(e)
The Allocation Special Master shall file his/her final recommendation as soon as
practicable or in a timeframe established by the Court.


19

--------------------------------------------------------------------------------






(f)
Use of Allocation Materials. The New Class, New Class Members, PSC, New Class
Counsel, DHEPDS Class, DHEPDS Class Counsel, and HESI, each agree, represent,
and warrant that all documents and communications relating to the Allocation
Special Master’s development of the allocation shall (i) be kept confidential,
subject to valid legal process; (ii) not be used by them for any purpose other
than the allocation; and (iii) be inadmissible and not used in any litigation,
arbitration, mediation, settlement discussions, or other communications or
procedures. Such confidential and protected documents and communications
relating to the Allocation Special Master’s development of the allocation shall
include, but shall not be limited to, any and all material relating to the use
of the DHEPDS Settlement Program to process claims of New Class Members or
DHEPDS Class Members for purposes of allocating the Aggregate Payment or
distributing Settlement Benefits. No calculation or conclusions generated during
the allocation process shall be binding on any party, nor shall they be used in
relation to the validity or amount of any claims for damages, loss, or injury
arising out of, due to, resulting from, or relating in any way to, directly or
indirectly, the Deepwater Horizon Incident, whether asserted in litigation,
arbitration, mediation, settlement discussions, or other communication or
proceedings.

8.
Distribution of Settlement Benefits.

(a)
Establishment of a Court-Supervised Claims Program for the New Class. Subject to
the terms and conditions herein, the PSC or New Class Counsel, as applicable,
shall make arrangements to establish a Court-


20

--------------------------------------------------------------------------------






supervised claims program for the New Class. A Claims Administrator appointed by
the Court shall develop a Distribution Model for the Court-supervised Claims
Program. The Distribution Model may be included in the notice of this SA to the
New Class under the Notice Program, or may be developed after Court approval of
this SA and/or certification of the New Class, as the Court directs. The PSC or
New Class Counsel, as applicable, will consult with HESI on the Claims Program,
including on issues such as periodic reporting to HESI by the Claims
Administrator of summary claims data and receipt of electronic copies of
executed Individual Releases. HESI shall be entitled to standard reports of
claims data. If HESI requests additional information, such as paper copies of
Individual Releases, HESI shall be responsible for the costs of generating such
information. If any dispute with HESI arises with respect to the Claims Program,
the Court will resolve the matter consistently with the terms of this SA. The
PSC or New Class Counsel, as applicable, will recommend to the Court a person to
serve as the Claims Administrator, subject to Court approval. In the absence of
HESI’s agreement, the Court shall select the Claims Administrator. The Claims
Program will treat all claims on a fair and transparent basis. The Claims
Program for the New Class is intended to distribute funds remaining from the
portion of the Aggregate Payment allocated to the New Class after relevant
Administrative Costs have been paid. The plan for distribution of payments to
the New Class recommended by the Claims Administrator may, at his/her
discretion, include a standard to establish a claim for Real Property damage, a
standard to establish a claim for Personal Property damage, including Vessel
damage, a standard to establish a claim for

21

--------------------------------------------------------------------------------






commercial fishing loss, a standard to establish a claim for charter fishing
loss, a standard to establish a claim for subsistence loss, and other standards
as necessary to distribute the New Class Funds. Prior to distribution of any New
Class Funds, the Effective Date must have occurred and the Distribution Model
must be approved by a Final order of the Court. HESI shall not have any
responsibility or liability whatsoever for, the distribution or method of
distribution of the Aggregate Payment.
(b)
Distribution of Settlement Benefits for the DHEPDS Class. The occurrence of the
Effective Date is a condition precedent to distribution of any funds to the
DHEPDS Class. After the Effective Date, the portion of the Aggregate Payment
allocated to the DHEPDS Class, minus any relevant previously-incurred
Administrative Costs will be placed in a sub-fund of the Grantor Trust created
for the DHEPDS Class subject to further order of the Court as described in
Section 9.

(c)
Administrative Costs. The Court will order disbursements of funds from the
Aggregate Payment as needed to cover Administrative Costs. Funds may be
disbursed to cover Administrative Costs beginning as soon as the first payment
described in Section 9(a)(ii) is made into the Grantor Trust described in
Section 9.

(d)
Timing of Distributions to New Class Members and DHEPDS Class. After the
Effective Date, distributions of the New Class Funds shall occur as soon as
practicable, or in a timeframe ordered by the Court, consistently with the terms
and conditions of this SA. After the Effective Date, a Final order approving the
Distribution Model for the New Class is a condition precedent to distribution of
any funds to the New Class


22

--------------------------------------------------------------------------------






Members, but does not affect the timing of any distribution to the DHEPDS Class.
After the Effective Date, any order with respect to distribution of funds
allocated to the DHEPDS Class is not a condition precedent to and does not
affect the timing of any distribution to the New Class.
9.
Administration and Funding of Settlement Benefits.

(a)
Provision of Aggregate Payment. HESI shall provide the Aggregate Payment as
follows:

i.
The Aggregate Payment shall be placed in a Grantor Trust established as a
qualified settlement fund (“Grantor Trust”). HESI shall make a grantor trust
election, in accordance with Treas. Reg. § 1.468B-1(k), to treat the qualified
settlement fund established to distribute the Settlement Benefits as a subpart E
trust.  Under this election, the qualified settlement fund will be treated for
federal income tax purposes as a trust, all of which is treated as owned by HESI
under section 671 of the Internal Revenue Code and the regulations thereunder.

ii.
HESI shall pay into the Grantor Trust $ 361,333,334 (USD) of the Aggregate
Payment within 30 calendar days of the filing of this SA with the Court. HESI
shall pay into the Grantor Trust $333,333,333 (USD) of the Aggregate Payment
within one year of the filing of this SA with the Court. HESI shall pay into the
Grantor Trust $333,333,333 (USD) of the Aggregate Payment within two years of
filing of this SA with the Court.


23

--------------------------------------------------------------------------------






iii.
The PSC or New Class Counsel, as applicable, and DHEPDS Class Counsel, in
consultation with HESI, will recommend a trustee for appointment by the Court to
oversee the Grantor Trust, and if any dispute with HESI arises with respect to
the appointment of the trustee, the Court will resolve the matter consistently
with the terms of this SA. The PSC or New Class Counsel, as applicable, and
DHEPDS Class Counsel, in consultation with HESI, shall define the scope and
responsibilities of the trustee of the Grantor Trust. If any dispute with HESI
arises with respect to the scope and responsibilities of the trustee, the Court
will resolve the matter consistently with the terms of this SA.

iv.
Except for approved Administrative Costs, already disbursed from the Grantor
Trust, the Aggregate Payment shall be held in the Grantor Trust (which includes
sub-funds of the Grantor Trust established consistent with the terms and
conditions of this SA and any applicable Court order). Upon the Effective Date,
all income earned on money held in the Grantor Trust, net of Taxes, shall belong
to the New Class and the DHEPDS Class, proportionally based on the allocation of
the Aggregate Payment by the Allocation Special Master. The Aggregate Payment
shall remain in the Grantor Trust until distribution.

v.
The Grantor Trust trustee shall invest any funds in the Grantor Trust in: (1)
United States Treasuries: (2) United States government money market funds having
a AAA/Aaa rating awarded by at least two of the three major rating agencies
(Standard & Poor’s, Moody’s or Fitch); (3) Interest bearing


24

--------------------------------------------------------------------------------






deposits at federally insured depository institutions that are at all times
rated A+/A1 or higher by Standard & Poor’s and Moody’s provided such depository
institution rated A+/A1 or higher; or (4) as agreed by the Parties, and shall
collect and reinvest all interest accrued thereon, except that any residual cash
balances of less than $100,000.00 may be invested in money market mutual funds
comprised exclusively of investments secured by the full faith and credit of the
United States. In the event that the funds in the Grantor Trust are invested in
United States Treasuries and the yield on the United States Treasuries is
negative, in lieu of purchasing such Treasuries, all or any portion of the funds
held by the Grantor Trust may be deposited in a non-interest bearing account in
a federally insured depository institution, as described above. No risk related
to the investment of the Aggregate Payment in the Grantor Trust shall be borne
by HESI. All Taxes arising with respect to income earned by the Grantor Trust
shall be paid out of the Grantor Trust, and shall be timely paid by the Grantor
Trust trustee. Any tax returns prepared for the Grantor Trust (as well as the
election set forth therein) shall be consistent with its status as a qualified
settlement fund and in all events shall reflect that all Taxes (including any
interest or penalties) on the income earned by the Grantor Trust shall be paid
out of the Grantor Trust as provided herein.
vi.
The Grantor Trust shall indemnify HESI for all Taxes imposed on the income
earned by the Grantor Trust. Without limiting the foregoing, from the Grantor
Trust, the Grantor Trust trustee shall


25

--------------------------------------------------------------------------------






reimburse HESI for any such Taxes to the extent they are imposed on HESI for a
period during which the Grantor Trust does not qualify as a “qualified
settlement fund.”
vii.
HESI shall have no responsibility for or involvement in maintaining or investing
the Aggregate Payment or the funds in the Grantor Trust or for the establishment
or maintenance of the Grantor Trust, for the payment of Taxes, or for the
distribution of the Grantor Trust or the administration of the SA.

(b)
Consistent with Section 8 above, after the Effective Date and subject to further
order of the Court, the trustee of the Grantor Trust will establish or cause to
be established a sub-fund of the Grantor Trust to hold the funds allocated to
the New Class and income earned on the funds, net of Taxes, allocated to the New
Class (the “New Class Sub-Fund”) and a sub-fund of the Grantor Trust to hold
funds allocated to the DHEPDS Class and income earned on the funds, net of
Taxes, allocated to the DHEPDS Class (the “DHEPDS Class Sub-Fund”), both of
which shall form part of the Grantor Trust. All income earned on funds, net of
Taxes, and held in the New Class Sub-Fund shall become part of the New Class
Sub-Fund and belong to the New Class. All income earned on funds, net of Taxes,
and held in the DHEPDS Class Sub-Fund shall become part of the DHEPDS Class
Sub-Fund and belong to the DHEPDS Class. Subject to further order of the Court,
after funds are placed in these sub-funds, any remaining Administrative Costs
related to the DHEPDS Class will be paid either from the DHEPDS Class Sub-Fund
or as part of the claims administration of the DHEPDS as directed by the Court,
and the remaining Administrative Costs related to implementation of this SA


26

--------------------------------------------------------------------------------






with respect to the New Class will be paid from the New Class Sub-Fund.
10.
Release of Claims.

(a)
Release of Specified New Class Punitive Damages Claims. The New Class Members
defined in Section 4 shall release and forever discharge, with prejudice, New
Class Released Claims as defined in the New Class Release of HESI (Attachment A
to this SA) upon the Effective Date of this SA.

(b)
Release of Claims against HESI by DHEPDS Class. The DHEPDS Class shall release
and forever discharge, with prejudice, Assigned Claims against the Halliburton
Released Parties upon the Effective Date of this SA. These Assigned Claims are
further defined as part of Exhibit 21 to the DHEPDS Agreement, and are intended
to be all Assigned Claims against the Halliburton Released Parties. The release
of Assigned Claims against the Halliburton Released Parties by the DHEPDS Class
is not intended to be, and shall not operate as, a release of any individual
claim of any DHEPDS Class Member except to the extent that any DHEPDS Class
Member has asserted or attempts to assert an individual right to pursue any of
the Assigned Claims, and does not in any way affect the “Expressly Reserved
Claims” defined in Sections 3 and 38.67 of the DHPEDS, which continue to be
expressly reserved to the DHEPDS Class Members. The DHEPDS Class, upon the
Effective Date of this SA, shall release any claims against the Halliburton
Released Parties for acts or omissions of any Court-appointed neutral party in
disbursement of Settlement Benefits under this SA, the Allocation Special
Master, or the


27

--------------------------------------------------------------------------------






trustee of the Grantor Trust. The release of Assigned Claims against the
Halliburton Released Parties is not intended to and does not operate as a
release of any Assigned Claims against Transocean.
(c)
Release. The “New Class Release of HESI” and the “Assigned Claims Release of
HESI” set forth and describe in greater detail the Released Claims and are
attached as Attachments A and B, respectively. In the event of a conflict
between the New Class Release of HESI or the Assigned Claims Release of HESI and
this Section 10, the New Class Release of HESI or the Assigned Claims Release of
HESI, as the case may be, shall control.

(d)
Individual Release. If a New Class Member submits one or more claims and
qualifies for a payment under the terms of the SA then, prior to, and as a
precondition to, receiving any payment on a claim, the New Class Member shall
execute an “Individual Release” in the form attached as Attachment A-1. An
Individual Release may not be signed by any form of electronic signature, but
must be signed by a handwritten signature. An electronic signature is
insufficient.

11.
Attachments.

Any attachments to this SA are incorporated by reference as if fully set forth
herein.
12.
Entire Agreement.

This SA, its attachments, and the confidential Opt Out thresholds filed with the
Court in camera, contains the entire agreement between the Parties concerning
the subject matter thereof and supersedes and cancels all previous agreements,
negotiations, and commitments, whether oral or in writing, with

28

--------------------------------------------------------------------------------






respect to the subject matter of this SA. This SA may be amended from time to
time only by written agreement of the Parties, subject to Court approval.
13.
Additional Documentation.

The Parties recognize additional documents will be required in order to
implement the SA, and agree to be bound by the terms set forth in the
introductory paragraph of this SA with respect to such additional documentation.
However, the Parties agree that this SA contains all of the ‎essential terms
necessary for a full, final, binding and enforceable Settlement Agreement
between ‎the Parties.
14.
No Admission of Liability.

The PSC, New Class, New Class Members, DHEPDS Class, DHEPDS Class Members,
DHEPDS Class Counsel, and HESI agree that the negotiation and execution of this
SA, or any payments made thereunder, are to compromise disputed claims and are
not an admission of wrongdoing, non-compliance, or liability. HESI denies all
allegations of any wrongdoing, fault, non-compliance, liability; denies that it
acted improperly in any way; and denies that it caused any damage or loss
arising out of, due to, resulting from, or relating in any way to, directly or
indirectly, the Deepwater Horizon Incident. Regardless of whether the SA is
approved in any form by the Court, not consummated for any reason, or otherwise
terminated or canceled, this SA and all documents related to the SA (and all
negotiations, discussions, statements, acts, or proceedings in connection
therewith) shall not be:
(a)
offered or received against any Party as evidence of, or construed as or deemed
to be evidence of, any presumption, concession, or admission by any Party with
respect to the truth of any fact alleged


29

--------------------------------------------------------------------------------






or the validity of any claim that was or could have been asserted against HESI
or any other Halliburton Released Party arising out of, due to, resulting from,
or relating in any way to, directly or indirectly, the Deepwater Horizon
Incident, or of any liability, negligence, recklessness, fault, or wrongdoing of
HESI or any other Halliburton Released Party;
(b)
offered or received against any Party as any evidence, presumption, concession,
or admission with respect to any fault, misrepresentation, or omission with
respect to any statement or written document approved or made by HESI or any
other Halliburton Released Party;

(c)
offered or received against any Party or as any evidence, presumption,
concession, or admission with respect to any liability, negligence,
recklessness, fault, or wrongdoing, or in any way referred to for any other
reason as against HESI or any other Halliburton Released Party in any civil,
criminal, or administrative action or proceeding, other than such proceedings as
may be necessary to effectuate the provisions of this SA; provided, however,
that if this SA is approved by the Court, HESI, the DHEPDS Class, the New Class,
and any New Class Member may refer to it to effectuate the protections granted
them hereunder or otherwise to enforce the terms of the SA; or

(d)
construed against any Party as an admission, concession, or presumption that the
consideration to be given hereunder represents the amount that could be or would
have been recovered after trial.


30

--------------------------------------------------------------------------------






15.
Approval.

(a)
The Parties agree to take all actions reasonably necessary for preliminary and
final approval of the SA, and approval of the additional documents described in
Section 13.

(b)
The Parties agree to take all actions necessary to obtain final approval of this
SA and entry of Final orders dismissing the New Class Action with prejudice and
dismissing the Assigned Claims with prejudice, and the Parties also agree to
take all actions necessary and appropriate to obtain dismissal of all other
lawsuits that are pending and/or may be filed against HESI that assert Released
Claims, but only to the extent of the Released Claims.

(c)
Certification of the New Class is for settlement purposes only, and HESI, the
PSC, and New Class Counsel reserve all arguments for and against certification
of a litigation class.

16.
Cooperation.  

(a)
HESI agrees to reasonably cooperate, and shall cause its respective Affiliates,
personnel, employees, attorneys, agents and representatives to reasonably
cooperate in seeking approval of this SA and satisfaction of all conditions
precedent to the occurrence of the Effective Date of this SA, regardless of
whether the Court enters an order that concludes that the facts and evidence
under applicable law categorically do not give rise to any claims for Punitive
Damages against HESI. Nothing in this paragraph shall be construed to waive,
restrict or limit HESI’s rights provided under this SA.


31

--------------------------------------------------------------------------------






(b)
The DHEPDS Class agrees not to settle Assigned Claims with Transocean unless, as
part of the settlement, Transocean agrees to a full and final release of and
covenant not to sue the Halliburton Released Parties for any claims for
contribution or indemnity for any amounts paid by Transocean as part of the
settlement. Further, before any such settlement is executed, the Halliburton
Released Parties shall have the right to approve language memorializing the
release contemplated in this paragraph, which approval shall not be unreasonably
withheld.

(c)
Nothing in this SA prevents or restricts in any way any person or party from
fully and truthfully cooperating with any federal, state, local or foreign
government entity, including any federal, state or local governmental,
regulatory or self-regulatory agency, body, committee (Congressional or
otherwise), commission, or authority (including any governmental department,
division, agency, bureau, office, branch, court, arbitrator, commission,
tribunal, Deepwater Horizon Task Force, or other governmental instrumentality)
(“Governmental Entity”), with respect to any investigation or inquiry concerning
or arising from the Deepwater Horizon Incident.

17.
Communications with the Public.

Upon filing of this SA, the PSC or New Class Counsel, as applicable, DHEPDS
Class Counsel, or HESI may jointly or separately issue press releases announcing
and describing this SA. The form, content, and timing of the press releases
shall be subject to mutual agreement of DHEPDS Class Counsel, the PSC or New
Class Counsel, as applicable, and HESI, which shall not be unreasonably withheld
by any Party; provided that HESI shall, in its sole

32

--------------------------------------------------------------------------------






discretion, be entitled to include such information as required by law or
regulation. Communications by or on behalf of the Parties and their respective
counsel regarding this SA with the public and the media shall be made in good
faith, shall be consistent with the Parties’ agreement to take all actions
reasonably necessary for preliminary and Final approval of this SA, and the
information contained in such communications shall be consistent with the
content of any notice under the Notice Program that may be approved by the Court
in connection with the New Class, if the Notice Program has been established.
Nothing herein is intended or shall be interpreted to inhibit or interfere with
DHEPDS Class Counsel’s ability to communicate with the Court, DHEPDS Class
Members, or their respective counsel. Likewise, nothing herein is intended or
shall be interpreted to inhibit or interfere with the PSC’s or New Class
Counsel’s ability to communicate with the Court, Clients, New Class Members,
potential New Class Members, or their respective counsel.
18.
Notice of Proposed Class Action and SA.

(a)
The Notice Program shall be as approved by the Court to meet all applicable Fed.
R. Civ. P. 23 notice requirements; will include individual mailed notice where
practicable; and will include a website and toll-free number.

(b)
The PSC or New Class Counsel, as applicable, will consult with HESI regarding
the design and execution of the Notice Program with respect to the New Class
(including, without limitation, issues such as claim deadlines, manner of notice
to the New Class, and creation of Opt Out forms sufficient for HESI to determine
its rights under Section 22(a)). If any dispute arises between HESI and the PSC
or New Class Counsel


33

--------------------------------------------------------------------------------






with respect to the New Class Notice Program, the Court will resolve the matter
consistently with the terms of this SA.
19.
Final Orders Approving this SA and Dismissing the New Class Action and Assigned
Claims with Prejudice.

HESI, DHEPDS Class Counsel on behalf of the DHEPDS Class, and the PSC, or New
Class Counsel, as applicable, on behalf of the members of the proposed New
Class, will seek the following Final orders of the Court:
(a)
With respect to the New Class, a Final order or Final orders that:

i.
Confirm the class representatives of the New Class and appointment of New Class
Counsel; ‎

ii.
Certify the New Class for settlement purposes only;

iii.
Approve the SA, including approval of the allocation of the Aggregate Payment
between the DHEPDS Class for the Assigned Claims and the New Class for the
Punitive Damage Claims by the Allocation Special Master, as being fair,
reasonable, and ‎adequate;

iv.
Incorporate the terms of this SA and provide that the Court retains continuing
and exclusive jurisdiction over HESI, the New Class Members, PSC, New Class
Counsel, and this SA to interpret, implement, administer and enforce the SA in
accordance with its terms;

v.
Find that the New Class Notice Program satisfies the requirements set forth in
Fed. R. Civ. P. 23(c)(2)(B);

vi.
Permanently bar and enjoin the New Class and each New Class Member from
commencing, asserting, and/or prosecuting any and all New Class Released Claims
against any Halliburton Released Party;


34

--------------------------------------------------------------------------------






vii.
Dismiss the New Class Action with prejudice;

viii.
Dismiss with prejudice all of the New Class Released Claims asserted by the New
Class against the Halliburton Released Parties;

ix.
Dismiss the lawsuits asserting ‎ New Class Released Claims, but only to the
extent of the New Class Released Claims; and include a prohibition against
commencement or prosecution of any actions alleging New Class Released ‎Claims;

x.
Adopt the interpretation of Robins Dry Dock in the Court’s Order and Reasons [As
to Motions to Dismiss the B1 Master Complaint] (Rec. Doc. #3830, 2:10-md-2179)
(the “B1 Order”), and reaffirm Robins Dry Dock’s application to claims against
HESI consistently with the terms of the Court’s B1 Order;

xi.
Adopt the January 31, 2012 Order and Reasons, Rec. Doc. 5493, 2:10-md-2179,
enforcing HESI’s indemnity rights against BP;

xii.
Reaffirm that the terms of Exhibit 21 to the DHEPDS regarding protections
against claims for compensatory damages against HESI remain in effect with
respect to the DHEPDS Class and DHEPDS Class Members;

xiii.
Find that the HESI Release of BP that is Attachment C to this SA meets any
obligations the DHEPDS Class may owe to BP under paragraph 1.1.2.5 of Exhibit 21
to the DHEPDS or any other obligation that the DHEPDS Class or DHPEDS Class
Counsel owes BP under the DHEPDS with respect to this SA;

xiv.
Acknowledge BP’s consent to the language of the HESI Release of BP that is
Attachment C to this SA or find that BP’s withholding


35

--------------------------------------------------------------------------------






of consent under Exhibit 21 paragraph 1.1.2.5 of the DHEPDS is unreasonable and
therefore BP is deemed to have consented to the language of the release that is
Attachment C to this SA.
(b)
With respect to the DHEPDS Class, a Final order or Final orders that:

i.
Approve the SA, including approval of the allocation of the Aggregate Payment
between the DHEPDS Class for the Assigned Claims and the New Class for the
Punitive Damage Claims by the Allocation Special Master, as being fair,
reasonable, and ‎adequate;

ii.
Dismiss with prejudice all of the Assigned Claims against the Halliburton
Released Parties;

iii.
Adopt the interpretation of Robins Dry Dock in the Court’s Order and Reasons [As
to Motions to Dismiss the B1 Master Complaint] (Rec. Doc. #3830, 2:10-md-2179)
(the “B1 Order”), and reaffirm Robins Dry Dock’s application to claims against
HESI consistently with the terms of the Court’s B1 Order;

iv.
Adopt the January 31, 2012 Order and Reasons, Rec. Doc. 5493, 2:10-md-2179
enforcing HESI’s indemnity rights against BP;

v.
Incorporate the terms of this SA and provide that the Court retains continuing
and exclusive jurisdiction over the Parties, their respective counsel, and this
SA to interpret, implement, administer and enforce the SA in accordance with its
terms;

vi.
Reaffirm that the terms of Exhibit 21 to the DHEPDS regarding protections
against claims for compensatory damages against HESI remain in effect with
respect to the DHEPDS Class and DHEPDS Class Members;


36

--------------------------------------------------------------------------------






vii.
Reaffirm that the Assigned Claims against HESI assigned to the DHEPDS Class were
assigned to the DHEPDS Class only as a juridical entity and not to the DHEPDS
Class Members individually and that no individual DHEPDS Class Member has any
individual right to pursue the Assigned Claims.

viii.
Permanently bar and enjoin the DHEPDS Class and DHEPDS Class Members from
commencing, asserting, and/or prosecuting any and all Assigned Claims against
any Halliburton Released Party;

ix.
Find that the HESI Release of BP that is Attachment C to this SA meets any
obligations the DHEPDS Class may owe to BP under paragraph 1.1.2.5 of Exhibit 21
of the DHEPDS, or any other obligation, if any, that the DHEPDS Class or DHEPDS
Class Counsel owes BP under the DHEPDS with respect to this SA;

x.
Acknowledge BP’s consent to the language of the HESI release of BP that is
Attachment C to this SA or find that BP’s withholding of consent under Exhibit
21 paragraph 1.1.2.5 of the DHEPDS is unreasonable and therefore BP is deemed to
have consented to the language of the release that is Attachment C to this SA.

(c)
Upon the Effective Date of this SA, DHEPDS Class Counsel and HESI will cooperate
to take any remaining actions needed to confirm that dismissal with prejudice of
any and all Assigned Claims against Halliburton Released Parties in any
action(s) filed by BP or the DHEPDS is reflected in the appropriate docket in
which such action was filed.

20.
Conditions Precedent to Finality of this SA.


37

--------------------------------------------------------------------------------






HESI, DHEPDS Class Counsel on behalf of the DHEPDS Class, and the PSC, or New
Class Counsel, as applicable, on behalf of the members of the proposed New
Class, agree that the following are conditions precedent to the finality of this
SA, and the “Effective Date” of this SA shall be the first day on which all of
the following have occurred:
(a)
The “DHEPDS Effective Date,” as defined in Section 5;

(b)
The order described in Section 19(b) with respect to resolution of the Assigned
Claims against the Halliburton Released Parties under the terms and conditions
of this SA has become Final or a waiver of this condition precedent, as
described in Section 22(b) has been executed by DHEPDS Class Counsel and HESI;
and

(c)
Either of the following orders has become Final:

i.
The order described in Section 19(a) with respect to resolution of the New Class
Action, or

ii.
An order concluding that the facts and evidence under applicable law
categorically do not give rise to any claims for Punitive Damages against HESI.

21.
Opt Outs.

(a)
To validly exclude themselves from the New Class, New Class Members must submit
a written request to opt out, which must be received by the Entity identified in
the Notice Program for that purpose, properly addressed, and postmarked no later
than a date to be determined by the Court. A written request to opt out may not
be signed by any form of electronic signature, but must be signed by a
handwritten signature. The PSC or New Class Counsel, as applicable, New Class
Counsel and HESI


38

--------------------------------------------------------------------------------






will be provided with identifying information on Opt Outs on a weekly basis,
under a confidentiality order of the Court, to enable them to determine the
validity of Opt Outs or the applicability of Opt Out held Property to the Opt
Out thresholds referred to in Section 22(a), or in the case of the PSC or New
Class Counsel, as applicable, to assist those who wish to revoke an Opt Out. All
requests to opt out must be signed by the Natural Person or Entity seeking to
exclude himself, herself or itself from the New Class. Attorneys for such
Natural Persons or Entities may submit a written request to opt out, but they
must still be signed by the Natural Person or Entity.
(b)
All New Class Members who do not timely and properly opt out shall in all
respects be bound by all terms of this SA and the Final order(s) with respect to
the New Class contemplated herein, and shall be permanently and forever barred
from commencing, instituting, maintaining or prosecuting any action based on any
Released Claim against any of the Halliburton Released Parties in any court of
law or equity, arbitration tribunal or administrative or other forum.

22.
Termination of SA.

(a)
At the written election of HESI, within fourteen calendar days after all Opt Out
data has been made available to HESI and the PSC or New Class Counsel, as
applicable, following the expiration of the Opt Out deadline to be established
by the Court, HESI shall have the right to terminate this SA in the event that
any of the Opt Out thresholds agreed to by the Parties has been exceeded. The
agreed thresholds shall be submitted in camera to the Court and otherwise be
kept confidential.


39

--------------------------------------------------------------------------------






(b)
At the written election of HESI, DHEPDS Class Counsel, or the PSC or New Class
Counsel, as applicable, this SA shall become null and void and shall have no
further effect between and among HESI, the New Class members, the DHEPDS Class,
and their respective counsel in the event that:

i.
The Effective Date of this SA cannot occur; or

ii.
The Court declines to enter the order(s) described in Section 19(b) or any such
order(s) described in Section 19(b) fails to become Final. However, the DHEPDS
Class Counsel and HESI upon mutual written agreement may waive this provision
and accept the order(s) of the Court as entered and thus waive one or more of
the provisions of Section 19(b).

(c)
Effect of Termination. In the event the SA is terminated in whole or in part,
neither this SA nor any of the additional documentation described in Section 13
shall be offered into evidence or used in this or any other action for any
purpose other than effectuating and enforcing this SA with respect to any
Parties between and among whom this SA remains in effect, including, but not
limited to, in support of or opposition to the existence, certification or
maintenance of any purported class. If this SA terminates, all funds including
income of any kind, less Administrative Costs then incurred, and then remaining
in the Grantor Trust, or in any other account holding funds from the Aggregate
Payment, will be returned to HESI as soon as practicable; provided, however,
that the Claims Administrator and trustee of the Grantor Trust shall have
authority to pay any Administrative Costs reasonably incurred in connection with
winding down the implementation of the SA. Any such


40

--------------------------------------------------------------------------------






costs and costs of any termination notice approved by the Court shall be
deducted from the funds in the Grantor Trust prior to any funds being returned
to HESI. If this SA terminates, the DHEPDS Class, the PSC or the New Class
Counsel, as applicable, and HESI shall jointly move the Court to vacate any
preliminary approval order entered with respect to this SA and any of the orders
described in Section 19 if any such orders have been entered.
23.
Attorneys’ Fees and Costs.

(a)
The PSC, DHEPDS Class Counsel, and HESI did not have any fee discussion prior to
August 28, 2014, after the Parties reached closure on the economic terms of this
SA and received permission from the Court to discuss fees. The Parties’
agreement set forth herein regarding fees and costs and the fee vesting schedule
is subject to approval by the Court. In no event will HESI be obligated to pay
more in attorneys’ fees and costs than ‎the amount agreed to, and pursuant to
the fee vesting schedule agreed to, by HESI, the PSC and DHEPDS Class Counsel.

(b)
HESI agrees not to contest any request by the DHEPDS Class Counsel and the PSC,
or New Class Counsel, as appropriate (collectively, the “Class Counsel”) for,
nor oppose an award by the Court for, a maximum award of ninety-nine million
nine hundred and fifty thousand U.S. dollars (U.S. $99,950,000), as a payment of
all common benefit and/or Fed R. Civ. P. 23(h) attorneys’ fees and costs
incurred at any time, whether before or after the date hereof, for the common
benefit of members of the DHEPDS Class and the New Class, with respect to the
Released Claims. If the Court awards less than the amount set out in


41

--------------------------------------------------------------------------------






this Section 23(b), HESI shall be liable only for the lesser amount awarded by
the Court. The common benefit and/or Rule 23(h) attorneys’ fees, costs and
expenses awarded by the Court, subject to the limitations in the preceding
sentence, shall be collectively referred to as the “Common Benefit Fee and Costs
Award.”
(c)
The Parties shall establish with Court approval a “Qualified Settlement Fund”
under § 468(d)(2) of the Internal Revenue Code and Treasury Regulation §
1.468B.1 within the Grantor Trust to receive all payments of attorneys’ fees and
costs (“Attorneys’ Fee Account”).

(d)
HESI shall make Common Benefit Fee and Costs Award payments into the Grantor
Trust Attorneys’ Fee Account as follows:

i.
An initial payment of thirty three million three hundred and fifty thousand U.S.
dollars (U.S. $33,350,000) (the “Initial Payment”) within 30 days after the
filing of the SA with the Court; and

ii.
A payment of thirty three million three hundred thousand U.S. dollars (U.S.
$33,300,000) within 30 days after the Court’s order(s) approving the Allocation
Special Master’s allocation (the “Second Payment”); and

iii.
A final payment of the amount of the Common Benefit Fee and Costs Award approved
by the Court, less the Initial Payment and Second Payment, but not to exceed an
additional payment of thirty three million three hundred thousand U.S. dollars
(U.S. $33,300,000) within 15 days of the Effective Date.

iv.
At any time after the Initial Payment, Class Counsel may petition the Court for
reimbursement of common-benefit litigation costs and/or expenses, and payment of
reasonable costs and expenses


42

--------------------------------------------------------------------------------






incurred in the approval process and implementation of the SA. Such payments are
to be funded from the Initial Payment and HESI shall have no right of reversion,
recapture, or return of such Court-approved payments.
v.
If the SA is terminated under Section 22, any funds remaining in the Attorneys’
Fee Account held by the Grantor Trust or otherwise in the Grantor Trust shall
revert to HESI, minus any Court-approved payment of costs and/or expenses under
23(c)(iv).

vi.
Upon the full payment of the Common Benefit Fee and Costs Award, HESI shall be
immediately and fully discharged from any and all further liability or
obligation whatsoever with respect to any and all common benefit and/or Rule
23(h) attorneys’ fees, costs and expenses incurred by or on behalf of the DHEPDS
Class or the New Class, or any member thereof, in respect of, or relating in any
way to, directly or indirectly, any and all Released Claims.

vii.
HESI and Class Counsel agree to request, and will not contest or oppose, that
the order approving the Common Benefit Fee and Costs Award will include the
language set forth in this Section 23.

viii.
Neither HESI nor any of the Halliburton Released Parties shall have any
responsibility, obligation or liability of any kind whatsoever with respect to
how the Common Benefit Fee and Costs Award is allocated and distributed, which
allocation and distribution is the sole province of the Court.

24.
Notice.


43

--------------------------------------------------------------------------------






Written Notice to the PSC, for itself and on behalf of the New Class, and to the
DHEPDS Class must be given to Stephen J. Herman, Herman, Herman & Katz, 820
O’Keefe Avenue, New Orleans, LA 70113, Sherman@hhklawfirm.com, and James P. Roy,
Domengeaux Wright Roy & Edwards, 556 Jefferson Street, Lafayette, LA 70502,
jimr@wrightroy.com.  Written notice to HESI must be given to Robb L. Voyles,
Executive Vice President and General Counsel, Halliburton Company, 3000 N. Sam
Houston Parkway East, Houston, TX 77032, robb.voyles@halliburton.com. All
notices required by the SA shall be sent by overnight delivery and electronic
mail.
25.
Other Provisions.

(a)
The Court shall have continuing and exclusive jurisdiction to interpret,
administer, implement, and enforce this SA, including through injunctive or
declaratory relief.

(b)
HESI and the PSC have not waived and expressly retain their rights to appeal any
prior or subsequent order of the Court regarding HESI’s potential exposure for
claims that are not resolved by this SA, (including, for example, arguments or
defenses regarding a finding of negligence, gross negligence, or other degree of
fault, the availability of and/or evidentiary basis for any form of damages
under the general maritime law, the potential displacement of general maritime
law by the Oil Pollution Act of 1990, or damages available under the Oil
Pollution Act of 1990), or BP’s indemnity obligations to HESI (excluding
indemnity for the Aggregate Payment, attorney fees and costs paid by HESI under
this SA).  Such appeals or arguments shall not alter any rights held by the
DHEPDS Class (as the owner of the Assigned Claims), the New


44

--------------------------------------------------------------------------------






Class or any New Class Member, but may impact any claims falling outside this
SA, and only claims falling outside this SA.
(c)
Notwithstanding the law applicable to the underlying claims, which the Parties
dispute, this SA shall be interpreted in accord with general maritime law as
well as in a manner intended to be consistent with the Oil Pollution Act of
1990.

(d)
The use of environmental data (including SCAT data) as part of this SA shall not
constitute an admission or judicial determination related to the admissibility
or interpretation of such data for any other purpose.

(e)
In the event any confidential documentation is provided by or on behalf of the
Parties in the course of the settlement process, the Parties and their counsel
agree that all such documentation shall be preserved until after performance of
all terms of the SA is completed, and the use of such documentation shall be
governed by the following pretrial orders entered in the MDL: Pretrial Order No.
13, Order Protecting Confidentiality; Pretrial Order No. 38, Order Relating to
Confidentiality of Settlement Communications; and Pretrial Order No. 47, Order
Regarding Designation of Documents as “Confidential” or “Highly Confidential.”
The Parties shall continue to treat documents in conformity with the
requirements of the confidentiality requirements of the foregoing pretrial
orders.

(f)
The waiver by any Party of any breach of this SA by another Party shall not be
deemed or construed as a waiver of any other breach of this SA, whether prior,
subsequent, or contemporaneous.

(g)
This SA shall be deemed to have been mutually prepared by the Parties and shall
not be construed against any of them by reason of authorship.


45

--------------------------------------------------------------------------------






(h)
This SA may be executed in counterparts, and a facsimile signature shall be
deemed an original signature for purposes of this SA.

(i)
No representations, warranties or inducements have been made to any Party
concerning the SA or its attachments other than the representations and
warranties contained and memorialized in such documents and the SA.

(j)
The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

(k)
This SA shall be binding upon and inure to the benefit of the successors and
assigns of the Parties.

(l)
DHEPDS Class Counsel on behalf of the DHEPDS Class represents and warrants that
the DHEPDS Class has not assigned or otherwise conveyed all or any part of the
Assigned Claims against HESI.

26.
Tolling of Statute of Limitations

Upon filing of this SA with the Court, the statutes of limitation applicable to
the Assigned Claims against the Halliburton Released Parties and to any and all
claims or causes of action that have been or could be asserted by or on behalf
of any New Class Member are hereby tolled and stayed. The limitations period
shall not begin to run again for any New Class Member unless and until (a) he,
she, or it opts out of the New Class, or (b) this SA is terminated pursuant to
Court order or otherwise. The limitations period shall not begin to run again
for the DHEPDS Class for the Assigned Claims against the Halliburton Released
Parties unless and until this SA is terminated pursuant to Court order or
otherwise. In the event this SA is terminated pursuant to Court order or
otherwise, the limitations period for each New Class Member as to whom the

46

--------------------------------------------------------------------------------






limitations period had not expired as of the date of the filing of this SA with
the Court shall extend for the longer of 90 days from the last required issuance
of notice of termination or the period otherwise remaining before expiration,
and the limitations period for the DHEPDS Class with respect to the Assigned
Claims shall extend for the longer of 90 days from the date of notice to DHEPDS
Class Counsel of termination of this SA or the period otherwise remaining before
expiration. Notwithstanding the temporary tolling agreement herein, the Parties
recognize that any time already elapsed for any New Class Members or for the
DHEPDS Class on any applicable statutes of limitations shall not be reset, and
no expired claims shall be revived, by virtue of this temporary tolling
agreement. New Class Members and the DHEPDS Class do not admit, by entering into
this SA, that they have waived any applicable tolling protections available as a
matter of law or equity. Nothing in this SA shall constitute an admission in any
manner that the statute of limitations has been tolled for anyone other than the
DHEPDS Class, New Class, and New Class Members, nor does anything in this SA
constitute a waiver of legal positions regarding tolling.
27.
Representations and Warranties Regarding Authority.

(a)
Pursuant to PTO 8, the PSC has explored settlement opportunities with HESI and
pursuant to such authority, with approval of the PSC, Co-Liaison Counsel have
been given the authority to execute this SA on behalf of the putative New Class.
This SA has been duly and validly executed and delivered by the PSC, and
constitutes a legal, valid and binding obligation of the New Class.


47

--------------------------------------------------------------------------------






(b)
DHEPDS Class Counsel on behalf of the DHEPDS Class represents and warrants that
they have authority to enter into this SA on behalf of the DHEPDS Class. This SA
has been duly and validly executed and delivered by DHEPDS Class Counsel, and
constitutes a legal, valid and binding obligation of the DHEPDS Class, subject
to Court approval.

(c)
HESI represents and warrants that it has all requisite corporate power and
authority to execute, deliver and perform this SA. The execution, delivery, and
performance by HESI of this SA has been duly authorized by all necessary
corporate action. This SA has been duly and validly executed and delivered by
HESI, and constitutes its legal, valid and binding obligation, subject to Court
approval.




48

--------------------------------------------------------------------------------










Halliburton Energy Services, Inc.




By:__________________________________
Name:
Title:


Halliburton Company


By:__________________________________
Name:
Title:


PLAINTIFFS’ CO-LIAISON COUNSEL (For the PSC)
By: __________________________________
Name: James Parkerson Roy




By: __________________________________
Name: Stephen J. Herman















49

--------------------------------------------------------------------------------








DHEPDS CO-LEAD Class Counsel






By: __________________________________
Name: James Parkerson Roy




By: __________________________________
Name: Stephen J. Herman











































50

--------------------------------------------------------------------------------






Attachment A:
New Class Release of HESI
Individual Release


Attachment B:
Assigned Claims Release of HESI


Attachment C:
HESI Release of BP


Attachment D:
Map of Gulf Coast Areas
Maps of Specified/Identified Gulf Waters





51